In an action to foreclose two mechanic’s liens, the defendant Poughkeepsie Galleria Company appeals from an order of the *460Supreme Court, Dutchess County (Hillery, J.), dated September 18, 2001, which granted the plaintiffs’ motion for summary judgment against it on the unpaid balance of their mechanic’s liens, and denied its cross motion, inter alia, for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, without costs or disbursements.
The defendant Poughkeepsie Galleria Company (hereinafter Galleria) seeks to raise again the very issues previously decided against it on a prior appeal (see MJD Constr. v Woodstock Lawn & Home Maintenance, 293 AD2d 516). Reconsideration of these issues is barred by the doctrine of law of the case (see Ometz Realty Corp. v Vanette Auto Supplies, 262 AD2d 539, 540; Vedic Heritage v Patel, 232 AD2d 477, 478). In our previous determination, we held that Galleria was estopped from denying that it owed money to the subcontractors, including the plaintiffs, of the general contractor, the defendant David Gutierrez. Such a position conflicted with its stance in a related proceeding before the United States Bankruptcy Court for the Southern District of New York (see MJD Constr. v Woodstock Lawn & Home Maintenance, supra). The Supreme Court was entitled to take judicial notice of its prior decision in this matter and the record in the related bankruptcy proceeding.
The appellant’s remaining contentions are without merit. Florio, J.P., Krausman, Townes and Crane, JJ., concur.